 



Exhibit 10.6
GSC INVESTMENT CORP.
Notification of Fee Reimbursement
     NOTIFICATION, made as of March 21, 2007 by GSCP (NJ). L.P., a Delaware
limited partnership (the “Adviser”), to GSC Investment Corp., a Maryland
corporation (the “Company”).
     WITNESSETH:
     WHEREAS, the Adviser has entered into an investment management and advisory
agreement with the Company dated March 21, 2007 to manage the portfolio of
assets held by the Company;
     WHEREAS, the Adviser desires to reimburse expenses of the Company;
     WHEREAS, the Adviser understands and intends that the Company will rely on
this Notification in preparing and filing with the Securities and Exchange
Commission Amendment No. 8 to the Registration Statement on Form N-2
(Registration No. 333-138051), in printing of prospectuses for distribution to
investors of the Company, in accruing the Company expenses for purposes of
calculating net asset value and for other purposes, and expressly permits the
Company to do so; and
     WHEREAS, shareholders of the Company will benefit from the ongoing
reimbursements by incurring lower Company other operating expenses than they
would absent such reimbursements.
     NOW, THEREFORE, the Adviser hereby notifies the Company to reimburse other
operating expenses of the Company to the extent necessary to limit the total
annual other operating expenses of the Company to 1.55% of the Company’s net
assets attributable to common stock. There will be no recovery of these amounts
in future periods. The relative amounts of the reimbursements of expenses by the
Adviser will be determined by the Adviser in its discretion, so long as the
total annual other operating expenses incurred by the Company does not exceed
the amount stated above. This voluntary reimbursement shall be effective for the
twelve month period following the date of this Notification and for each twelve
month period thereafter unless otherwise agreed by the Adviser and the Company.
(signature page to follow)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Adviser has executed this Notification of Fee
Reimbursement on the day and year first above written.

                      GSCP (NJ), L.P.
 
                    By: GSCP (NJ), Inc., as its General Partner  
 
                    /s/ David L. Goret              
 
      Name:   David L. Goret    
 
      Title:   Senior Managing Director and Secretary    

2